Citation Nr: 1103437	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  05-09 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral leg 
disabilities.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for migraines.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from November 1998 to November 
2002.

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veterans Affairs Regional Office in Baltimore, Maryland.  

The Veteran testified in support of these claims during a hearing 
held before a Decision Review Officer at the RO in July 2005.

In April 2008, the Board remanded these claims to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.

The Board again REMANDS these claims to the RO via AMC.  


REMAND

First, during a VA examination conducted in August 2010, an 
examiner referred to a Department of Defense (DOD) post-
deployment health assessment, during which the Veteran denied 
medical and dental problems and had no concerns regarding his 
then current state of health or any events during his employment 
that may have affected his health.  This document, which is 
pertinent to all of the claims on appeal, is not of record.

Also not of record are medical documents pertaining to the 
Veteran's March 2010 motor vehicle accident, to which an examiner 
has attributed the Veteran's knee and back problems.  Such 
records are pertinent to the claims for service connection for 
bilateral leg and back disorders.

Second, under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing a claimant a medical examination or obtaining a medical 
opinion when an examination or opinion is necessary to make a 
decision on a claim and the claims file contains competent 
evidence that the claimant has a current disability and indicates 
that the disability may be associated with the claimant's 
service.  

The types of evidence that indicate that a current disability may 
be associated with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006). 

Evidence of a link between current disability and service must be 
sufficient and, depending on the nature thereof, may include an 
assertion by the Veteran linking the two.  Waters v. Shinseki, 
601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a 
conclusory, generalized statement relating an in-service illness 
to present medical problems is not sufficient to necessitate 
obtaining a VA examination and that medical examinations are not 
to be routinely and automatically provided to all veterans in 
disability cases involving nexus issues).  The threshold for 
finding a link between a current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, 20 Vet. App. at 83.  

The Veteran asserts that, during service, he experienced and 
received treatment at Camp Pendleton for shin splints, which he 
was told developed secondary to constant physical training.  He 
believes that these shin splints led to his current knee 
problems.  

During his July 2005 hearing, he testified that he also received 
knee treatment in Okinawa, Japan, when stationed at Camp 
Forester.  There he was allegedly told that his knees were going 
to get better, that it was constant stress and use that was 
causing the problems, and that the shin splints were affecting 
his knees (pain was radiating upward).  The Veteran contends that 
he left service thinking that his knees were going to get better, 
but that they have continued to bother him since his discharge in 
November 2002.  He testified that he first sought knee treatment 
months before the examination because, prior thereto, he had no 
health insurance.  

During an August 2010 VA examination, the Veteran reported that 
he reinjured his left knee twice since discharge from service, 
once in a dance class in October 2005, after which he underwent 
physical therapy and all symptoms resolved, and again in March 
2010, when he was involved in a motor vehicle accident and struck 
on the driver's side.  

The Veteran also asserts that, during service while in 
communications school, he began experiencing back pain and 
received treatment therefor at Twenty-Nine Palms, California and 
Camps Pendleton and Forester.  He believes that his in-service 
back problems led to his current back disability.  

During his July 2005 hearing, he testified that, during service, 
he injured his back when doing pull-ups.  Allegedly, he heard a 
snap and his back started hurting.  He testified that, 
thereafter, physicians diagnosed him with mechanical low back 
pain, prescribed flexeril and ordered chiropractic care and 
physical therapy.  Initially during his hearing, he testified 
that he had been experiencing back pain since then, but did not 
seek treatment until months before the examination because, prior 
thereto, he had no health insurance.  Subsequently during the 
hearing, he testified that he had tried to get an appointment 
after discharge and prior to 2005, but VA personnel would not let 
him make such appointment without first going to orientation.  

At the August 2010 VA examination, the Veteran reported that he 
reinjured his back once since discharge from service, in March 
2010, when he was involved in a motor vehicle accident and struck 
on the driver's side.  

During the course of the appeal, the RO afforded the Veteran a VA 
examination in support of his claims for service connection for 
bilateral leg and back disorders, but the report of this 
examination is inadequate to decide these claims.  The examiner 
ruled out a relationship between the Veteran's bilateral leg and 
back disorders and active service partially on the basis that the 
Veteran failed to report any leg or back problems prior to 2005, 
when he sustained a post-service knee injury.  However, in his 
application for compensation received in 2004, the Veteran 
reported knee and back pain and, during a May 2005 visit to a VA 
facility for the purpose of establishing primary care, he brought 
a 2001 prescription bottle with him, which a physician confirmed 
had been issued for back pain.  The Veteran asserts that he first 
experienced back and knee pain after carrying a 70 pound backpack 
during service.  The examiner did not consider this assertion in 
discussing the etiology of the Veteran's bilateral leg and back 
disorders. 

The RO did not afford the Veteran VA examinations in support of 
the Veteran's claims for service connection for left ear hearing 
loss and migraine headaches, but such examinations are also 
necessary.  

The Veteran asserts that, during service, on his final physical, 
his left ear hearing loss was documented.  Most of the Veteran's 
service treatment records, including the final physical, have 
been lost.  The Veteran is nonetheless competent to state that he 
experienced hearing difficulties during service and was told he 
had hearing loss on separation.  He is also competent to assert 
that his migraines started during service.  He claims that he was 
told they were due to stress.  In April 2005, he reported the 
continuous manifestation of hearing loss and headaches since 
service.  

Given that no examiner has considered the Veteran's competent lay 
testimony regarding in-service knee and back pain, hearing 
difficulties and headaches in support of the claims on appeal, 
additional examinations are necessary.  See Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (holding that if an examiner relied solely 
on the absence of evidence in the service medical records to 
provide a negative opinion and did not consider lay evidence of 
in-service symptomatology, his opinion is inadequate).  

This case is REMANDED for the following action:

1.  After securing any necessary 
authorization, request, obtain and 
associate with the claims file the 
Veteran's DOD post-deployment health 
assessment, to which the August 2010 
examiner referred, and all medical records 
pertaining to the Veteran's March 2010 
motor vehicle accident.  

2.  Thereafter, arrange for the Veteran to 
undergo a VA examination in support of his 
claims for service connection for bilateral 
leg and back disorders, left ear hearing 
loss and migraines.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein, including all 
of the Veteran's lay statements and records 
of post-service knee and back injuries, and 
to confirm in his written report that he 
conducted such a review.  Advise the 
examiner that the Veteran is competent to 
describe symptoms experienced or injuries 
sustained during service and thereafter and 
that any medical opinion provided should 
contemplate all reported symptoms and 
injuries.  Also advise the examiner to 
perform all indicated studies necessary to 
support his opinion.  Ask the examiner to 
then:
 
a) record in detail the Veteran's 
reported history of in-service knee 
and back pain, hearing difficulties 
and headaches and continuity of 
knee and back symptoms and hearing 
loss and headaches during the years 
following discharge; 

b) indicate whether the Veteran has 
a bilateral leg disability, a back 
disorder, left ear hearing loss 
and/or headaches;

c) based on all of the evidence of 
record, including the Veteran's 
reported history, offer an opinion 
as to whether it is at least as 
likely as not (50 percent 
probability or greater) that a 
bilateral leg disability, a back 
disorder, left ear hearing loss and 
migraine headaches are related to 
his active service;  

d) provide detailed rationale, with 
specific references to the record, 
for the opinion expressed; and

e) if the opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case and indicate whether there 
is additional evidence that would 
aid in providing such an opinion.

3.  The RO or AMC should review the 
examination reports to insure that they 
contain the information and opinions sought 
in this remand.

4.  If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
issue a supplemental statement of the case.

Thereafter, subject to current appellate procedure, return this 
case to the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of the 
appeal.  The Veteran need not act unless he receives further 
notice.  He does have the right to submit additional evidence and 
argument on the remanded claims.  Kutscherousky v. West, 12 Vet. 
App. 369, 372 (1999).

This claim must be afforded expeditious treatment.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


